 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       DOUGLAS MCKINLEY, II, et al.,                               Case No. 1:21-cv-00754-NONE-SAB

12                        Plaintiffs,                                ORDER DENYING APPLICATION TO
                                                                     PROCEED IN FORMA PAUPERIS
13               v.                                                  WITHOUT PREJUDICE AND REQUIRING
                                                                     PLAINTIFF TO FILE LONG FORM
14       COUNTY OF FRESNO, et al.,                                   APPLICATION OR PAY FILING FEE

15                        Defendants.                                (ECF No. 2)

16                                                                   TWENTY DAY DEADLINE

17

18              Douglas McKinley, II, and Joanna McKinley (“Plaintiffs”) filed a complaint in this action
                   1
19 on May 10, 2021. (ECF No. 1.) Plaintiff Douglas McKinley did not pay the filing fee in this
20 action and instead filed an application to proceed in forma pauperis pursuant to 28 U.S.C. §

21 1915. However, Plaintiff’s application was not sufficiently completed for the Court to determine

22 if he is entitled to proceed in this action without prepayment of fees.

23              In assessing whether a certain income level meets the poverty threshold under Section

24 1915(a)(1), courts look to the federal poverty guidelines developed each year by the Department

25
     1
         The Court notes that the caption of the complaint contains that names of additional individuals who did not sign
26 the complaint. Plaintiffs are advised that pro se litigants have no authority to represent anyone other than
     themselves in this action. Johns v. County of San Diego, 114 F.3d 874, 877 (9th Cir. 1997); C. E. Pope Equity Trust
27 v. United States, 818 F.2d 696, 697 (9th Cir. 1987). Further, the Ninth Circuit has specifically held that “a parent or
     guardian cannot bring an action on behalf of a minor child without retaining a lawyer.” Johns, 114 F.3d at 877.
28 Accordingly, Plaintiffs cannot bring this action to assert the rights of their children without retaining counsel.


                                                                 1
 1 of Health and Human Services. See, e.g., Paco v. Myers, No. CIV. 13-00701 ACK, 2013 WL

 2 6843057 (D. Haw. Dec. 26, 2013); Lint v. City of Boise, No. CV09-72-S-EJL, 2009 WL

 3 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein). The 2021 Poverty Guidelines

 4 for the 48 contiguous states for a household of two is $17,420.00. 2021 Poverty Guidelines,

 5 https://aspe.hhs.gov/poverty-guidelines (last visited May 12, 2021).

 6            In his application, Plaintiff Douglas McKinley states that he receives gross wages of

 7 $1,466.00 every other week making his monthly income $2,932.00. Therefore, Plaintiff Douglas

 8 McKinley’s income is $35,184.00, well above the poverty level for a family of two. Further,

 9 Plaintiff Douglas McKinley did not complete the section asking if he receives any other form of

10 income. Additionally, Joanna McKinley also is named as a plaintiff and signed the complaint

11 but did not file an application to proceed in forma pauperis.

12            Accordingly, the Court will order the plaintiffs to complete and file an Application to

13 Proceed in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiffs

14 are unwilling to complete and submit the long form application, Plaintiffs must pay the filing fee

15 in full.

16            Based upon the foregoing, it is HEREBY ORDERED that:

17            1.     Plaintiff Douglas McKinley’s application to proceed in forma pauperis is

18                   DENIED without prejudice;

19            2.     The Clerk of the Court is directed to forward two (2) Applications to Proceed in

20                   District Court Without Prepaying Fees or Costs (Long Form) – AO 239 to

21                   Plaintiffs;

22            3.     Within twenty (20) days of the date of this order, Plaintiffs shall either (1) pay

23                   the $402.00 filing fee for this action, or (2) complete and file the enclosed

24                   Application to Proceed in District Court Without Prepaying Fees or Costs (Long

25                   Form) – AO 239; and

26            ///

27            ///

28            ///


                                                     2
 1          4.      If Plaintiffs fail to comply with this order, this action shall be dismissed for failure

 2                  to pay the filing fee and failure to comply with a court order.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        May 12, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       3
